Stuart, J.
Andrews filed his bill in chancery against Neal and Pressell, alleging that in 1840 one Gregg had recovered a judgment at law in the Marion Circuit Court against Pressell for 57 dollars and 28 cents, on the transcript of a justice, and execution awarded accordingly, which was levied on part of lot 7 in square 28 in Indianapolis, as the property of Pressell. On the morning of the sale, Pressell agreed with the defendant Harlan, that he should bid off the property at sheriff’s sale for 110 dollars, and Pressell would, in a given time, redeem, &c. Harlan purchased accordingly and received a deed, and afterwards conveyed to Andrews, with a full knowledge on the part of Andrews of all the facts. Subsequently *595Pressell conveyed to Neal with constructive knowledge, at least, on the part of Neal, of the several matters of record, judgment, execution, sheriff’s sale, &c.
J. L. Kctcham, for the appellants.
H. O’Neal, for the appellees.
It should be further stated that Pressell tendered the money in due time to Harlan and demanded a deed; and that Pressell was in possession at the time of the sheriff’s sale, and so continued for some time thereafter.
These are the material facts of the case as gathered from the whole record.
The bill prays that Need may be enjoined from further prosecuting his action of ejectment, &c., and that the deed to Neal be set aside, &c. The decree of the Court is, that Harlan’s deed be set aside, and that Andrews have a lien on the lot for 110 dollars and interest.
It is claimed that Neal was an innocent purchaser, &c. The record was constructive notice of all the proceedings under the judgment.
It is further claimed that Harlan was a mere trustee, &c. That is just what the decree has substantially made him in the person of Andrews his vendee with notice. 7 Blackf. 249.-4 id. 383.
The possession of Pressell is claimed as adverse. That position is untenable. 6 Blackf. 527.—2 Ind. R. 17.

Per Curiam.

The decree is affirmed with costs.